Title: To Thomas Jefferson from Thomas Auldjo, 4 November 1790
From: Auldjo, Thomas
To: Jefferson, Thomas



Sir
Cowes 4 Novemr 1790

On the 5th of last month I had the honor to notify to you my most chearfull and ready acceptance of the trust which Congress had been graciously pleased to repose in me and to offer to you my sincere thanks for your kindness and friendship in recommending me to the Service of the United States of America. I have since had the honor to receive your letter of instructions of 26th August.
On the 8th ultimo, having gone purposely to London, I applied  at the office of the Duke of Leeds Secretary of state for foreign affairs, for the usual Ratification of my Appointment and delivered my Commission into the hands of the UnderSecretary of State Mr. Burgess who after reading it was pleased to inform me that being the first that had appeared from the United States of America, it required Consideration which it should receive as early as possible, and requesting my address in London added that I should be sent to very soon upon it.
Hearing nothing from Mr. Burgess for a whole week and my own affairs requiring my return home I applied again at the Duke of Leeds office on the 16th ultimo and sending in my name and business on paper to Mr. Burgess received for answer, without admission, that nothing had been done in my business.
I was I confess not a little touched at the dignity of a foreign State in Amity with Great Britain being thus wounded but I was willing to attribute it to the pressure of important business at that office and I quitted London requesting my Relation Mr. Mackenzie to receive and acquaint me with any message that might come on my Business from Mr. Burgess.—I continued with patience from a desire not [to be] too troublesome or importuning, in my state of Suspense untill the 26th ultimo when seeing in the London Gazette the Ratification of Mr. Johnson’s Commission which I well knew had not arrived more than three or four days, I requested my friend Mr. Mackenzie to wait on Mr. Burgess and on an interview a Conversation took place between them for which I beg leave to refer you to Copy of Mr. Mackenzie’s letter inclosed marked No. 1. I immediately wrote a pressing letter to the Duke of Leeds as ⅌ paper No. 2 and I drew up a few Observations on Mr. Burgess’s arguments which are copied in paper marked No. 3.
I trust that I have acted so far in Conformity to your Instructions and Consistent with the honour and dignity of the United States of America. If however I have been too Condescending in entering into explanations with the Under Secretary of State I must rely on your forgiveness as it arose entirely from motives and wish of Conciliation, that I might convince the British Government of the futility of their objections which Cannot for a moment stand the test of reason and common Sense.
By the next packet or sooner probably I shall have the honour to communicate to you the answer which my letter will draw from the Duke of Leeds but from the Complexion of the business at this time (they have returned my Commission by Mr. Mackenzie) it is more than probable I shall have to experience the mortification of being obliged to return to you my appointment; a circumstance which on every account would give me the most sensible pain. If such however should be the fate of the business, I shall entreat you to make my most unfeigned thanks, acceptable to the Honble the President and Congress for the high honor intended me by making me their Representative in these parts and to assure them when the time shall arrive when they can employ me in their Service here. I shall be proud of the honour of receiving their Appointment and to prove how much I am theirs & Sir, Your most faithfull & very obedient Servant,

Thomas Auldjo


If Congress wants proof of the Interest of America requiring protection at this port, they will find it in the instances of the Fanney Capt. Colley, Mary Capt. Boardman, Hannah Capt. Kilkem of Newbury port and Minerva Capt. West of Boston who discharged their Cargoes here this last Summer.

